DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1, 2, 5, 29, 30 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the copending Application No. 17/107,344  in view of Gupta et al. (Pub No.: 2018/0049143).
Instant Application
Co-Pending: 17/107,344


1. An apparatus for wireless communications at a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine shared resources for communicating over one or more sidelink communication links, the shared resources comprising control resources and data resources, the control resource in a first portion of a slot being allocated for sending a sidelink request by the first UE; transmit, to a second UE on a transmission beam over the control resources in the first portion of the slot, the sidelink request to reserve a subset of the data resources; monitor, by the first UE on a receive beam over control resources in a second portion of the slot, for one or more sidelink responses from one or more UEs, the one or more sidelink responses indicating a positive sidelink response to the sidelink request to reserve the subset of the data resources, a negative sidelink response to the sidelink request to reserve the subset of the data resources, or both; and determine, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of the subset of the data resources to the second UE over control resources in a third portion of the slot.
29. An apparatus for wireless communications at a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine shared resources for communicating over one or more sidelink communication links, the shared resources comprising control resources and data resources, the control resources and the data resources in a plurality of slots; transmit, to a second UE on a transmission beam over the control resources in a first portion of a slot of the plurality of slots, a sidelink request indicating a first set of the data resources for reservation; monitor, by the first UE on a receive beam over the control resources in a second portion of the slot, for one or more sidelink responses from one or more UEs, the one or more sidelink responses comprising one or more positive sidelink responses indicating a first group of the data resources as available for reservation, or one or more negative sidelink responses indicating a second group of the data resources as unavailable for reservation, or both; and determine, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of at least a portion of the first set of the data resources to the second UE over the control resources in a third portion of the slot.

Regarding claim 1, the Co-pending application discloses all the limitations without the feature wherein the control resources in a first portion of a slot being allocated for sending a sidelink request by the first UE.
Gupta et al. from the same or similar fields of endeavor discloses the feature wherein the control resources (Gupta et al. see fig. 9, PDCCH, DSS, STS, DRS (902-908)) in a first portion of a slot being allocated for sending a sidelink request by the first UE (Gupta et al. see fig. 9, DSS 904; para. 0105-0106; primary device may transmit a primary request signal (e.g., a DSS) during a primary request portion of a slot (e.g., DSS 904)). Thus, the DSS in the first portion (e.g., control portion) of the slot being allocated for sending sidelink request by the first UE.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the Co-pending application and to implement the feature as taught by Gupta et al. to allocate the control resources for sending sidelink request by the first UE.
The motivation would be to improve transmission reliability.
Claim 29 is rejected similarly to claim 1.
3. The apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to: receive, based at least in part on the monitoring, a positive sidelink response of the one or more sidelink responses from the second UE; receive, based at least in part on the monitoring, a negative sidelink response of the one or more sidelink responses from a third UE, wherein the positive sidelink response and the negative sidelink response are multiplexed in the control resources in the second portion of the slot; and refrain, based at least in part on receiving the positive sidelink response and the negative sidelink response, from transmitting the sidelink confirmation to the second UE over the control resources in the third portion of the slot.
4. The method of claim 1, further comprising: receiving, in the second portion of the slot based at least in part on the monitoring, a positive sidelink response from the second UE indicating the first group of the data resources as available for reservation, and a negative sidelink response from a third UE indicating the second group of the data resources as unavailable for reservation, wherein the first group of the data resources at least partially overlaps with the second group of the data resources, and wherein determining whether to transmit the sidelink confirmation is based at least in part on receiving the positive sidelink response and the negative sidelink response; and refraining from transmitting, based at least in part on determining whether to transmit the sidelink confirmation, the sidelink confirmation in the third portion of the slot indicating the reservation of the first set of the data resources.


4. The apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to: determine, based at least in part on the monitoring, that none of the one or more sidelink responses have been received, wherein determining whether to transmit the sidelink confirmation comprises determining not to transmit the sidelink confirmation based at least in part on determining that none of the one or more sidelink responses have been received; and refrain from transmitting the sidelink confirmation to the second UE over the control resources in the third portion of the slot.
5. The method of claim 1, further comprising: not receiving, in the second portion of the slot based at least in part on the monitoring, a positive sidelink response from the second UE indicating the first group of the data resources as available for reservation, wherein the first group of the data resources at least partially overlaps with the first set of the data resources, and wherein determining whether to transmit the sidelink confirmation is based at least in part on not receiving the positive sidelink response from the second UE; and refraining from transmitting, based at least in part on determining whether to transmit the sidelink confirmation, the sidelink confirmation in the third portion of the slot indicating the reservation of the first set of the data resources.


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: Gupta et al. (Pub No.: 2018/0049143) in view of Wu et al. (WO 2019/200087 A1).
Regarding claim 1, Gupta et al. discloses an apparatus for wireless communications at a first user equipment (UE) (read as the primary device in para. 0106), comprising: 
a processor (see fig. 4, processing system 414), 
memory (see memory 405, CRM 406 in fig. 4) coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
determine shared resources for communicating over one or more sidelink communication links, the shared resources comprising control resources (read as PDCCH 902, DSS 904, STS 906, and/or DRS 908 in fig. 9) and data resources (read as PSSCH 910 in fig. 9) (Gupta et al. see fig. 9, units 902-910; para. 0089, 0099-0101, 0103, 0107, 0108; In para. 0103, …The sidelink-centric slot 900 may further include a primary request signal such as a direction selection signal (DSS) 904, and a secondary request signal such as a source transmit signal (STS) 906.). In para. 0108, …the sidelink traffic portion 910 may carry a physical sidelink shared channel (PSSCH). The sidelink-centric slot includes shared resources comprises control resources (PDCCH 902, DSS 904, STS 906, and/or DRS 908 in fig. 9) and data resources (see PSSCH 910 in fig. 9) for communication between UEs,
the control resources in a first portion of a slot (see the sidelink-centric slot 900 in fig. 9) being allocated for sending a sidelink request by the first UE (Gupta et al. see fig. 9, DSS 904; para. 0105-0106; primary device may transmit a primary request signal (e.g., a DSS) during a primary request portion of a slot (e.g., DSS 904)). Thus, the DSS in the first portion (e.g., control portion) of the slot being allocated for sending sidelink request by the first UE; 

transmit, to a second UE on a control resources in the first portion of the slot, the sidelink request to reserve a subset of the data resources (Gupta et al. see para. 0103, 0106; The sidelink-centric slot 900 may further include a primary request signal such as a direction selection signal (DSS) 904, and a secondary request signal such as a source transmit signal (STS) 906. In para. 0106, …During the DSS 904 portion, the primary device transmits a DSS, and the non-primary device listens for the DSS from a primary device.);  
monitor, by the first UE on a control resources in a second portion of the slot, for one or more sidelink responses from one or more UEs, the one or more sidelink responses indicating a positive sidelink response to the sidelink request to reserve the subset of the data resources, a negative sidelink response to the sidelink request to reserve the subset of the data resources, or both (Gupta et al. see fig. 9, unit 908; para. 0107; If the sidelink channel is available for the requested duration of time, an apparatus identified or addressed by the destination ID in the STS/DSS, which receives the STS/DSS, may communicate a confirmation signal, such as a destination receive signal (DRS), during the DRS 908 portion.).
However, Gupta et al. does not explicitly disclose the feature to transmit, to a second UE on a transmission beam, a resource request; receives a resource allocation response on a transmission beam over control resources; determine, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of the subset of the data resources to the second UE over control resources in a third portion of the slot.
Wu et al. from the same or similar fields of endeavor discloses the feature to transmit, to a second UE on a transmission beam, a resource request (WO2019/200087 see fig. 5d, messages 511, 513, 515, 517; fig. 6, steps 602, 610; para. 0087, 0093). The second UE receives the scheduling request based on beamforming in 602 and TxOPs in 606;
receives a resource allocation response on a transmission beam over control resources (WO2019/200087 see fig. 5d, messages 511, 513, 515, 517; fig. 6, step 612; para. 0094; At 612, the first UE may receive a first scheduling response from the second UE.). The second UE transmits the scheduling response based on beamforming direction step 602 and TxOPs in 606;
determine, based at least in part on the monitoring, whether to transmit a sidelink confirmation indicating a reservation of the subset of the data resources to the second UE over control resources in a third portion of the slot (WO2019/200087 see fig. 6, step 616; para. 0094-0096; In certain aspects, the second transmission schedule (not shown in FIG. 5D) may indicate at least one different TxOP of the plurality of TxOPs reserved for communication between UE A 502 and UE B 504 than the first transmission schedule.). Thus, the transmission of the second scheduling confirms the transmission schedule based on the first transmission schedule in third portion of the slot.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gupta et al. and to implement with the feature as taught by Wu et al. to use transmission beams for sending scheduling request and response messages and to send a second scheduling request (e.g., confirmation message) to confirm/adjust the schedule.
The motivation would be to improve transmission efficiency.
Claim 29 is rejected similarly to claim 1.
Regarding claims 2, 30, Wu et al. discloses the feature to receive, based at least in part on the monitoring, a positive sidelink response of the one or more sidelink responses from the second UE; and transmit, based at least in part on receiving the positive sidelink response from the second UE, the sidelink confirmation to the second UE over the control resources in the third portion of the slot (WO2019/200087 see fig. 6, steps, 612, 616; para. 0094-0096; In certain aspects, the first scheduling response may indicate whether the second UE accepts or rejects the first scheduling request.  In para. 0096, …At 616, the first UE may transmit a second scheduling request that includes the second transmission schedule to at least the second UE of the plurality of neighbor UEs, e.g., upon generation of the second transmission schedule).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gupta et al. and to implement with the feature as taught by Wu et al. to send a second scheduling request (e.g., confirmation message) to confirm/adjust the schedule.
The motivation would be to improve transmission efficiency.
Regarding claim 5, Wu et al. discloses the feature to perform a beam training procedure with UEs of a set of UEs comprising the second UE, wherein transmitting the sidelink request on the transmission beam is based at least in part on the beam training procedure (WO2019/200087 see para. 0032, 0049; UE 104 may perform beam training to determine the best receive and transmit directions for each of the base station 180 / UE 104.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gupta et al. and to implement with the feature as taught by Wu et al. to perform a beam training procedure.
The motivation would be to improve transmission reliability.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masini et al. (Pub No.: 2022/0104179) discloses methods to operate radio access network RAN nodes in a wireless communication network. For example, resource coordination information may be transmitted from a first RAN node to a second RAN node, wherein the resource coordination information defines at least one communication resource that is available for a wireless terminal to use for sidelink communication. According to some other embodiments, resource coordination information may be received at a first RAN node from a second RAN node, wherein the resource coordination information defines at least one communication resource that is available for a wireless terminal to use for sidelink communication. Related RAN nodes, computer programs, and computer program products are also discussed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464